 

Exhibit 10.69

EXECUTION COPY

AMENDMENT NO. 2
TO
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of December 13, 2019, is entered into by and among LML 2018 WAREHOUSE SPV, LLC,
a Delaware limited liability company (the “Borrower”), the Lenders party hereto,
the Group Agents party hereto, DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, as paying agent (the “Paying Agent”) and DEUTSCHE BANK AG,
NEW YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) and is made in respect of the Loan and Security Agreement, dated as of
December 27, 2018 (the “Loan Agreement”) among the Borrower, Tesla Finance LLC,
a Delaware limited liability company (“TFL”), the Lenders party thereto, the
Group Agents party thereto, the Administrative Agent and the Paying
Agent.  Defined terms used herein and not otherwise defined herein shall have
the respective meanings given to them in the Loan Agreement as amended hereby.

WHEREAS, the Borrower, the Lenders, the Group Agents, the Paying Agent and the
Administrative Agent have agreed to amend the Loan Agreement on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Lenders, the Group Agents, the Paying Agent and
the Administrative Agent agree as follows:

1.Amendments to Loan Agreement.  Effective as of the Amendment Effective Date
(as defined below) and subject to the satisfaction of the conditions precedent
set forth in Section 2 hereof:

(a)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Excess Concentration Amount” to read as follows:

“‘Excess Concentration Amount’ shall mean, with respect to all Warehouse SUBI
Leases that are Eligible Leases on such date, the sum of, without duplication,
the amounts (if any) by which:

(i)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases with Lease Maturity Dates occurring more than 48 months from the
date of origination of such Leases exceeds the 48+ Month Limit;

(ii)if such date is on or after June 30, 2020, the aggregate Base Residual Value
of all Warehouse SUBI Leases that are Eligible Leases scheduled to reach their
Lease Maturity Date in any one (1) month exceeds the Single Month Maturity
Limit;

 

--------------------------------------------------------------------------------

 

(iii)if such date is on or after June 30, 2020, the aggregate Base Residual
Value of all Warehouse SUBI Leases that are Eligible Leases scheduled to reach
their Lease Maturity Date in any 6 consecutive months exceeds the Six Month
Maturity Limit;

(iv)if such date is on or after the 90th day after the Closing Date, the amount
by which the aggregate Base Residual Value of all Warehouse SUBI Leases that are
Eligible Leases exceeds the Base RV Limit;

(v)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases that cause the weighted average FICO Score of all Lessees (or,
if a Lessee is an entity, the natural person who is the co-lessee or guarantor
under the applicable Lease and an owner of such Lessee) of all Warehouse SUBI
Leases that are Eligible Leases to be less than the WA FICO Limit; in
determining which Warehouse SUBI Lease causes such weighted average FICO Score
to be less than the WA FICO Limit, the Warehouse SUBI Lease or Warehouse SUBI
Leases most recently originated or purchased by the Trust shall be treated as
causing such breach;

(vi)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases with respect to which the FICO Score of the related Lessee (or,
if a Lessee is an entity, the natural person who is the co-lessee or guarantor
under the applicable Lease and an owner of such Lessee) of such Eligible Leases
is 600 or greater but less than the Minimum FICO Limit Score exceeds the Minimum
FICO Limit;

(vii) the aggregate Securitization Value of all Warehouse SUBI Leases originated
in any state (other than California) that are Eligible Leases exceeds the Single
State (Non-CA) Limit;

(viii)the aggregate Securitization Value of all Warehouse SUBI Leases originated
in the State of California that are Eligible Leases exceeds the Single State
(CA) Limit;

(ix)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Extended Leases exceeds the Extended Lease Limit;

(x)the aggregate Securitization Value of Warehouse SUBI Leases with Lessees with
no FICO score exceeds the No FICO Score Limit;

(xi)the aggregate Securitization Value of Warehouse SUBI Leases with Lessees
with less than a 600 FICO score exceeds the Sub 600 FICO Score Limit; and

(xii)the aggregate Securitization Value of Warehouse SUBI Leases that are
Commercial Leases exceed the Commercial Lease Limit.”

2.Conditions Precedent. This Amendment shall become effective as of the date
hereof (the “Amendment Effective Date”) upon satisfaction or waiver of the
following conditions precedent:

2

 

--------------------------------------------------------------------------------

 

(a)the receipt by the Administrative Agent or its counsel of counterpart
signature pages to this Amendment;

(b)no Default, Event of Default or Potential Servicer Default shall have
occurred or be continuing, the Termination Date shall not have occurred and no
Event of Bankruptcy shall have occurred with respect to TFL or Tesla, Inc.; and

(c)the Administrative Agent and each Group Agent shall have received such other
documents, instruments and agreements as the Administrative Agent or such Group
Agent may have reasonably requested.

3.Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants to the Administrative Agent, each Group Agent and each
Lender as of the date hereof that:

(a)This Amendment and the Loan Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b)Upon the effectiveness of this Amendment, the Borrower hereby affirms that
all representations and warranties made by it in Article IV of the Loan
Agreement, as amended, are correct in all material respects on the date hereof
as though made as of the effective date of this Amendment, unless and to the
extent that any such representation and warranty is stated to relate solely to
an earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.

(c)As of the date hereof, no Default, Event of Default or Potential Servicer
Default shall have occurred or be continuing, the Termination Date shall not
have occurred and no Event of Bankruptcy shall have occurred with respect to TFL
or Tesla, Inc.

4.Reference to and Effect on the Loan Agreement.

(a)Upon the effectiveness of Section 1 hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b)The Loan Agreement, as amended hereby, and all other documents, instruments
and agreements executed and/or delivered in connection therewith, shall remain
in full force and effect until hereafter terminated in accordance with their
respective terms, and the Loan Agreement and such documents, instruments and
agreements are hereby ratified and confirmed.

(c)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent, any Agent or any Lender, nor
constitute a waiver of

3

 

--------------------------------------------------------------------------------

 

any provision of the Loan Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

5.Costs and Expenses.  The Borrower agrees to pay all reasonable and actual
costs, fees, and out-of-pocket expenses (including the reasonable attorneys’
fees, costs and expenses of Morgan, Lewis & Bockius LLP, counsel to the
Administrative Agent, the Group Agents and the Lenders) incurred by the
Administrative Agent, the Paying Agent, each Group Agent and each Lender in
connection with the preparation, review, execution and enforcement of this
Amendment.

6.Direction to Paying Agent to Execute this Amendment.  By execution of this
Amendment, the Administrative Agent and the Lenders hereby direct the Paying
Agent to execute this Amendment.

7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

8.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9.Incorporation by Reference.  Section 12.13 (No Petition) of the Loan Agreement
is hereby incorporated by reference herein, mutatis mutandis.  This Section 11
shall be continuing and shall survive any termination of the Loan Agreement.

10.Counterparts.  This Amendment may be executed by one or more of the parties
to the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (transmitted by telecopier or by email) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Remainder of page left intentionally blank

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their duly authorized signatories as of the date first above
written.

 

LML 2018 WAREHOUSE SPV, LLC, as Borrower

 

 

 

 

 

 

By:

 

/s/ Jeff Munson

Name:

 

Jeff Munson

Title:

 

President

 

 

 

 




Signature Page to Amendment No. 2 to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying Agent

 

 

 

 

 

 

By:

 

/s/ Rosemary Cabrera

Name:

 

Rosemary Cabrera

Title:

 

Associate

 

 

 

 

By:

 

/s/ William Schwerdtman

Name:

 

William Schwerdtman

Title:

 

Associate

 

 

 

 

 

Signature Page to Amendment No. 2 to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent, as a Group Agent and
as a Committed Lender

 

 

 

 

 

 

By:

 

/s/ Kevin Fagan

Name:

 

Kevin Fagan

Title:

 

Vice President

 

By:

 

/s/ Katherine Bologna

Name:

 

Katherine Bologna

Title:

 

Managing Director

 

 

Signature Page to Amendment No. 2 to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as a Group Agent and as a Committed Lender

 

 

 

 

 

 

By:

 

/s/ Brian Chin

Name:

 

Brian Chin

Title:

 

Vice President

 

CAFCO LLC, as a Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

 

 

 

 

 

By:

 

/s/ Brian Chin

Name:

 

Brian Chin

Title:

 

Vice President

 

CHARTA LLC, as a Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

 

 

 

 

 

By:

 

/s/ Brian Chin

Name:

 

Brian Chin

Title:

 

Vice President

 

CIESCO LLC, as a Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

 

 

 

 

 

By:

 

/s/ Brian Chin

Name:

 

Brian Chin

Title:

 

Vice President

 

 

Signature Page to Amendment No. 2 to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

CRC FUNDING LLC, as a Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

 

 

 

 

 

By:

 

/s/ Brian Chin

Name:

 

Brian Chin

Title:

 

Vice President

 

 

Signature Page to Amendment No. 2 to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, NEW YORK BRANCH, as a Group Agent

 

 

 

 

 

 

By:

 

/s/ Kevin Quinn

Name:

 

Kevin Quinn

Title:

 

Vice President

 

By:

 

/s/ Jason Ruchelsman

Name:

 

Jason Ruchelsman

Title:

 

Director

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Lender

 

 

 

 

 

 

By:

 

/s/ Kevin Quinn

Name:

 

Kevin Quinn

Title:

 

Authorized Signatory

 

By:

 

/s/ Jason Ruchelsman

Name:

 

Jason Ruchelsman

Title:

 

Authorized Signatory

 

GIFS CAPITAL COMPANY LLC, as a Conduit Lender

 

 

 

 

 

 

By:

 

/s/ R. Scott Chisholm

Name:

 

R. Scott Chisholm

Title:

 

Authorized Signer

 

 

Signature Page to Amendment No. 2 to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as a Group Agent

 

 

 

 

 

 

By:

 

/s/ John McCarthy

Name:

 

John McCarthy

Title:

 

Director

 

SALISBURY RECEIVABLES COMPANY LLC, as a Conduit Lender

 

By:

 

Barclays Bank PLC, as attorney-in-fact

 

 

 

 

 

 

By:

 

/s/ John McCarthy

Name:

 

John McCarthy

Title:

 

Director

 




Signature Page to Amendment No. 2 to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Group Agent and a Committed Lender

 

 

 

 

 

 

By:

 

/s/ Austin Vanassa

Name:

 

Austin Vanassa

Title:

 

Managing Director

 

Signature Page to Amendment No. 2 to Loan and Security Agreement

 